Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 1 of 14 PageID: 343




 NOT FOR PUBLICATION


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 ____________________________________
                                     :
 SHAKHZOD SHOKIRJONIY,               :
                                     :              Case No. 3:18-cv-8904-BRM-DEA
                   Plaintiff,        :
                                     :
       v.                            :
                                     :                            OPINION
                                     :
 CITY OF CLINTON TOWNSHIP, et al., :
                                     :
                                     :
                   Defendants.       :
 ____________________________________:


 MARTINOTTI, DISTRICT JUDGE

        Before the Court is Defendant Jonathan Danberry’s (“Danberry”) Motion to Dismiss

 Plaintiff Shakhzon Shokirjoniy’s (“Shokirjoniy”) Complaint pursuant to Federal Rule of Civil

 Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. (ECF No. 32.)

 Shokirjoniy opposes the Motion. (ECF No. 34.) Having reviewed the filings submitted in

 connection with the Motion and having declined to hold oral argument pursuant to Federal Rule

 of Civil Procedure 78(b), for the reasons below, Danberry’s Motion to Dismiss is GRANTED.
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 2 of 14 PageID: 344



        I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY 1

                A. Factual Background

        This civil-rights action arises out of a traffic stop involving Shokirjoniy by police officers

 in Clinton Township (“Clinton”), a municipality located in Hunterdon County, New Jersey, his

 detention by police, and later encounters with law-enforcement officials. (Am. Compl. (ECF No.

 30) ¶¶ 10-27, 30-52.) However, this Motion was filed by Defendant Jonathan Danberry, a police

 officer from the neighboring municipality of High Bridge, New Jersey. (ECF No. 30 ¶¶ 7, 14.)

 Therefore, the Court will recount only those events or allegations pertaining to Danberry.

        Shokirjoniy is a resident of Miamisburg, a city in Montgomery County, Ohio. (Id. ¶ 1.)

 Danberry is a police officer for the High Bridge Police Department (“High Bridge Police”). (Id.

 ¶ 7.) Defendant Sgt. Andy McCluskey (“McCluskey”) is a police officer with the Clinton

 Township Police Department (“Clinton Police”). (Id. ¶ 3.) Defendants Joe Sangiovanni

 (“Sangiovanni”) and Defendant Peter Schlesier (“Schlesier”) are police officers with the Clinton

 Police Department. (Id. ¶¶ 4, 5.)

        Early in the morning of July 21, 2017, Shokirjoniy was stopped by Clinton police officers

 who were parked on Route 31 in front of a Speed Way gas station in such a way that Plaintiff could

 not enter the station. (Id. ¶ 10.) The police officers may have parked there because they had pulled

 over another car. (Id. ¶ 12.) After Shokirjoniy made a U-turn to go around the police car,




 1
   For the purposes of this Motion to Dismiss, the Court accepts the factual allegations in the
 Amended Complaint as true and draws all inferences in the light most favorable to Plaintiff. See
 Phillips v. Cty. of Allegheny, 515 F.3d 224, 228 (3d Cir. 2008). Furthermore, the Court also
 considers any “document integral to or explicitly relied upon in the complaint.” In re Burlington
 Coat Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (quoting Shaw v. Dig. Equip. Corp.,
 82 F.3d 1194, 1220 (1st Cir. 1996)).
                                                  2
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 3 of 14 PageID: 345



 McCloskey pulled over Shokirjoniy’s car. (Id.) Danberry and Schlesier walked over to

 Shokirjoniy’s car. (Id. ¶ 14.)

        The officers asked Shokirjoniy where he was coming from and where he was going. (Id.

 ¶ 14.) Shokirjoniy told the officers he was coming from “across seas” and that he was returning

 home to Ohio. (Id.) At some point, one of the officers told Shokirjoniy one of his brake lights was

 out. (Id. ¶ 15.) After asking for and receiving Shokirjoniy’s driver’s license, the officers took the

 license back to their cruiser. (Id. ¶ 16.) On returning to Shokirjoniy’s car, the officers told

 Shokirjoniy his New York license was expired. (Id. ¶ 17.) Shokirjoniy responded that “his fines

 had been paid in New York.” (Id. ¶ 18.) The officers then asked Shokirjoniy if there were any

 illegal substances in his vehicle. (Id. ¶ 19.) Schlesier “stated there was [sic] drugs in the vehicle,”

 and Shokirjoniy admitted he had marijuana in the car. (Id. ¶¶ 20, 21.) The officers searched

 Shokirjoniy’s vehicle. (Id. ¶ 21.) Shokirjoniy says both that he did not consent to the search and

 that he eventually did consent to the search. (Id. ¶¶ 22, 23.) “McCloskey had [Shokirjoniy] sign a

 waiver for the search.” (Id. ¶ 24.) After roughly thirty to forty minutes, the officers took

 Shokirjoniy to “the station” and placed him, handcuffed, in what he calls a camera room. (Id. ¶ 25.)

 Shokirjoniy was in handcuffs for an additional twenty to thirty minutes. (Id. ¶ 26.) Eventually,

 Shokirjoniy was fingerprinted, photographed, and given three tickets: one for an illegal lane

 change, one for a broken middle taillight, and one for possession of marijuana. (Id. ¶ 27.)

 Confusingly, Shokirjoniy then alleges that, at the conclusion of events at the police station, “the

 ticket never given at the initial stop constituting [sic] racketeering and ticket fixing scheme.” (Id.

 ¶ 28.) When Shokirjoniy was taken back to his car, “the officers refused to allow him to see what

 break [sic] light was out because they knew you don’t need a middle stop light to operate an

 automobile.” (Id. ¶ 29.)



                                                   3
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 4 of 14 PageID: 346



        While the Second Amended Complaint includes allegations involving another encounter

 with McCloskey when Shokirjoniy returned to New Jersey on January 19, 2018, for trial on his

 three tickets and he prefaces his allegations with a sentence that this encounter involved the “same

 defendants,” he mentions only the names of McCloskey and Sangiovanni as officers involved. (See

 id. ¶¶ 30-51.) Shokirjoniy also alleges several agents from the Federal Bureau of Investigation, at

 the request of Defendant Eric Perkins, identified as “a City Judge with the City of Clinton,” to

 “shake” down Shokirjoniy because Plaintiff brought this litigation. (Id. ¶¶ 9, 52.) Shokirjoniy does

 not expressly name Danberry as having any role in any subsequent events.

                B. Procedural History

        On May 7, 2018, Shokirjoniy filed a Complaint alleging four counts: (1) against

 McCloskey for violating his rights under the Fourth Amendment of the U.S. Constitution by

 searching his person and vehicle during the initial July 2017 traffic stop without probable cause;

 (2) against McCloskey and the other officers for chilling his right to free speech under the First

 Amendment during his January 2018 encounter with Clinton police officers; (3) against

 McCloskey, Schlesier, Danberry and other unnamed officers for violating his rights under the

 Fourth Amendment of the U.S. Constitution for unreasonably detaining him after the initial July

 2017 traffic stop without probable cause. 2 (ECF No. 1 ¶¶ 52-78.)




 2
   The Complaint includes a fourth count, but it is labeled as applying to McCloskey and other
 officers for events alleged regarding the January 2018 encounter, but the allegations contained in
 this count twice state that McCloskey lacked probable cause to order Plaintiff to exit his vehicle
 during the July 2017 encounter, while also stating that Plaintiff suffered damages from “the false
 imprisonment, and use of force on January 19, 2018. (See ECF No. 1 ¶¶ 76-78.) Confusingly, this
 count also appears to allege “evidence from the two Police Departments Pattern of Practice
 sustains pattern of practice, use of force, false imprisonment, false arrest illegal detention, racial
 indifference, malice, spite and ill will.” (Id. ¶ 78.)

                                                   4
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 5 of 14 PageID: 347



        On July 18, 2018, Shokirjoniy filed an Amended Complaint to add counts alleging

 violations of rights pursuant to 42 U.S.C. § 1983, as well as claims under New Jersey’s Tort Claims

 Act, the New Jersey Legal Malpractice Act, and the New Jersey Unfair Practices Act. (Am. Compl.

 (ECF No. 8).) However, only two further counts are listed in the Amended Complaint: Count V,

 alleging a conspiracy to interfere with civil rights pursuant to 42 U.S.C. § 1985; and Count VI’s

 alleged violation of 18 U.S.C. § 241. (Id. ¶¶ 95, 96.)

        Defendants McCloskey, Sangiovanni, Schlesier and the City of Clinton filed an Answer on

 January 23, 2019. (ECF No. 14.) Danberry applied for a Clerk’s order to extend the time to file an

 Answer, an application that was denied as out of time. (See ECF No. 16, Dkt. entry for February

 5, 2019.) Danberry filed a Motion to Dismiss on February 7, 2019. (ECF No. 18.) On March 14,

 2019, Shokirjoniy filed a Motion for Summary Judgment. (ECF No. 20.) Before that Motion could

 be fully briefed, Shokirjoniy filed a Motion to Amend the Complaint. (ECF No. 26.) Following an

 on-the-record status conference with the parties, the Court granted the Motion to Amend and

 terminated both Danberry’s Motion to Dismiss and Shokirjoniy’s Motion for Summary Judgment.

 (ECF No. 29.)

        Shokirjoniy filed the Second Amended Complaint on August 19, 2019. (ECF No. 30.) The

 Second Amended Complaint adds a malicious prosecution claim, a count referencing the Eleventh

 Amendment stating that New Jersey can be sued by a resident of Ohio, and another search-and-

 seizure count, this time involving a flashlight. (Id. ¶¶ 107-12.)

        On September 13, 2019 Danberry filed this Motion. (ECF No. 32.) Shokirjoniy filed his

 opposition on September 23, 2019. (ECF No. 34.) That same day, Shokirjoniy moved to file a

 Third Amended Complaint. (ECF No. 35.) This Motion to Amend was opposed by McCloskey,

 Sangiovanni, Schlesier, and the City of Clinton. (ECF No. 37.) At an on-the-record status



                                                   5
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 6 of 14 PageID: 348



 conference with the parties, the Court denied that Motion. (See ECF No. 40.) Danberry did not file

 a Reply to Shokirjoniy’s opposition.

        II.     LEGAL STANDARD

                A. Rule 12(b)(6) Standard

        In deciding a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6), a

 district court is “required to accept as true all factual allegations in the complaint and draw all

 inferences in the facts alleged in the light most favorable to the [plaintiff].” Phillips, 515 F.3d at

 228. “[A] complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

 allegations.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). However,

 the plaintiff’s “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

 than labels and conclusions, and a formulaic recitation of the elements of a cause of action.” Id.

 (citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a

 legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the

 factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

 right to relief above the speculative level.” Twombly, 550 U.S. at 555.

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

 accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

 pleaded factual content allows the court to draw the reasonable inference that the defendant is

 liable for misconduct alleged.” Id. This “plausibility standard” requires that the complaint allege

 “more than a sheer possibility that a defendant has acted unlawfully,” but it “is not akin to a

 probability requirement.’” Id. (quoting Twombly, 550 U.S. at 556). “Detailed factual allegations”

 are not required, but “more than an unadorned, the defendant-harmed-me accusation” must be



                                                   6
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 7 of 14 PageID: 349



 pleaded; it must include “factual enhancements” and not just conclusory statements or a recitation

 of the elements of a cause of action. Id. (citing Twombly, 550 U.S. at 555, 557).

        “Determining whether a complaint states a plausible claim for relief [is] . . . a context-

 specific task that requires the reviewing court to draw on its judicial experience and common

 sense.” Iqbal, 556 U.S. at 679. “[W]here the well-pleaded facts do not permit the court to infer

 more than the mere possibility of misconduct, the complaint has alleged—but it has not

 ‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

 However, courts are “not compelled to accept ‘unsupported conclusions and unwarranted

 inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy

 Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

 couched as a factual allegation.” Papasan, 478 U.S. at 286.

        While, as a general rule, the court may not consider anything beyond the four corners of

 the complaint on a motion to dismiss pursuant to Rule 12(b)(6), the Third Circuit has held that “a

 court may consider certain narrowly defined types of material without converting the motion to

 dismiss [to one for summary judgment pursuant to Rule 56].” In re Rockefeller Ctr. Props. Sec.

 Litig., 184 F.3d 280, 287 (3d Cir. 1999). Specifically, courts may consider any “‘document integral

 to or explicitly relied upon in the complaint.’” Burlington Coat Factory, 114 F.3d at 1426 (quoting

 Shaw, 82 F.3d at 1220).

        III.    DECISION

        Danberry argues the Second Amended Complaint should be dismissed because it does not

 allege any legally viable claims against him. (Def.’s Br. in Sup. of Mot. (ECF No. 32-1) at 6.)

 More specifically, Danberry argues the Second Amended Complaint makes “blanket statements

 that contain no specificity regarding non-descript traffic stops on July 21, 2017 and January 19,



                                                  7
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 8 of 14 PageID: 350



 2018.” (Id.) More specifically, Danberry contends Shokirjoniy alleges a lack of probable cause for

 the traffic stop, for a search of his vehicle, and for his detention to and at the police station, the

 subject of Counts I, III 3 and IV 4, but his Second Amended Complaint “is completely devoid of

 any reference, factual basis or otherwise, relating to or even potentially relating to, violations of

 the Fourth Amendment.” (Id. at 9.)

        Danberry asserts that two claims, both confusingly labeled as Count II and alleging

 violation of Shokirjoniy’s free-speech rights, fail to state how those rights were violated, nor does

 it claim what free speech Shokirjoniy was prevented from engaging or participating in. (Id. at 9-

 10.)

        Finally, Danberry argues the nonspecific Count VIII, again claiming unreasonable search

 and seizure but referencing the Eleventh Amendment, should be dismissed because it contains no

 specific allegations against him. (Id. at 10.)

        Shokirjoniy counters that the Motion should be denied because the Second Amended

 Complaint adequately pleads that Danberry “watch and allowed” Shokirjoniy’s Constitutional

 rights be violated where Shokirjoniy “had committed no infraction of law in the State of New

 Jersey, then had false and malicious charges against him in retaliation after the assault.” (Pl.’s Opp.

 to Mot. (ECCF no. 34) ¶ 10.) Shokirjoniy also states that Count VIII specifically relates to




 3
   The Second Amended Complaint lists two Count III headings: the first referencing the January
 19, 2018 traffic stop and the July 2017 traffic stop, (ECF No. 30 ¶¶ 67-75) and the second
 referencing only the January 2018 traffic stop. (Id. ¶¶ 81-90.) However, the allegations contained
 in the first Count III contain references only to the July 2017 traffic stop; while the allegations
 contained in the second Count III references both traffic stops. (Id.)
 4
   The Second Count IV also includes what is labeled a “Joint application for entry of consent
 decree.” (Id. ¶¶ 93-104.) As this section does not reference Danberry, the Court will not address
 or consider this section for the purposes of deciding this Motion.
                                                   8
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 9 of 14 PageID: 351



 Danberry, as the “third amended complaint [] details the video of the apprehension and fully

 sustains that Officer Danberry took a tactical flashlight” from Shokirjoniy. (Id. ¶ 15.)

         The Court observes the Second Amended Complaint is silent on whether Danberry, or any

 of the Defendants, is being sued individually or in his official capacity, or both. Rather, the Second

 Amended Complaint alleges only that Danberry “was acting under color of state law and in the

 course and scope of his employment as a law enforcement officer . . . at all times material.” (ECF

 No. 30 ¶ 7.)

         To state a claim under § 1983, a plaintiff must establish that (1) the conduct deprived him

 of his rights, privileges, or immunities secured by the Constitution or laws of the United States and

 (2) the conduct challenged was committed by a person acting under color of state law. Gomez v.

 Toledo, 446 U.S. 635, 640 (1980); Shuman ex rel. Shertzer v. Penn Manor Sch. Dist., 422 F.3d

 141, 146 (3d Cir. 2005).

         “Section 1983 provides a federal forum to remedy many deprivations of civil liberties, but

 it does not provide a federal forum for litigants who seek a remedy against a State. . . . The Eleventh

 Amendment bars such suits unless the State has waived its immunity.” Will v. Michigan Dep’t of

 State Police, 491 U.S. 58, 66 (1989) (“A suit against state officials in their official capacities is not

 a suit against the officials but rather is a suit against the officials’ offices and, thus, is no different

 from a suit against the State itself.”).) Generally, a suit by private parties seeking to impose a

 liability that must be paid from public funds in a state treasury is barred from federal court by the

 Eleventh Amendment, unless Eleventh Amendment immunity is waived by the state or by a federal

 statute. See, e.g., Edelman v. Jordan, 415 U.S. 651, 663 (1974). The Eleventh Amendment also

 bars suits against state officials in their official capacity. See Melo v. Hafer (Melo I), 912 F.2d 628,

 635 (3d Cir. 1990), aff’d, Hafer v. Melo (Melo II) 502 U.S. 21 (1991) (citing Kentucky v. Graham,



                                                     9
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 10 of 14 PageID: 352



 473 U.S. 159, 165–68 (1985)). Municipal police departments are arms of the local municipality

 and may not be sued under § 1983. Padilla v. Twp. of Cherry Hill, 110 F. App’x 272, 278 (3d Cir.

 2004). This immunity extends to state officials, including local police officers, acting in their

 official capacity. Smith, 908 F. Supp. at 563-64 (citing Will, 491 U.S. at 71, 109 S. Ct. 2304

 (internal citation omitted). Accordingly, to the extent Danberry was sued in his official capacity,

 the Motion to Dismiss is GRANTED.

        The Eleventh Amendment does not bar suits for damages against state officials in their

 individual or personal capacity, as such actions seek recovery against the personal assets of a

 defendant and a state is not the real party in interest. Melo I, 912 F.2d at 635 (citation omitted).

 The Court infers from the Second Amended Complaint that Shokirjoniy seeks damages against

 Danberry in his individual capacity. For instance, the Second Amended Complaint alleges

 Danberry was present at the July 2017 traffic stop, and while Shokirjoniy in opposing the Motion

 does not dispute Danberry’s claim that there are no specific acts allegedly performed by him,

 Shokirjoniy does argue Danberry was present when Shokirjoniy’s rights were allegedly violated

 and that he failed to stop those violations. Therefore, the Court concludes Shokirjoniy’s suit

 “seek[s] to impose individual liability upon a government officer for action taken under color of

 state law.” Melo II, 502 U.S. at 25. Because the Eleventh Amendment only bars suits against state

 officials in their official capacities, Shokirjoniy may sue Danberry in his individual capacity.

 Garden State Elec. Inspection Servs., Inc. v. Levin, 144 F. App’x 247, 251 (3d Cir. 2005) (finding

 Eleventh Amendment immunity does not bar a plaintiff from bringing suit in federal court against

 government officials sued in their individual capacity); Goodall–Gaillard v. N.J. Dep’t of Corr.,

 No. 09–965, 2014 WL 2872086, at *26 (D.N.J. June 24, 2014); Grohs v. Yatauro, 984 F. Supp. 2d

 273, 281 (D.N.J. 2013) (finding a state official sued in his individual capacity “does not partake



                                                 10
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 11 of 14 PageID: 353



 [in] the state’s Eleventh Amendment sovereign immunity”); Kamienski v. Att’y Gen. for N.J., No.

 11–3056, 2012 WL 4033765, at *4 (D.N.J. Sept. 12, 2012) (“The Eleventh Amendment does not

 preclude suit against private individuals.”).

        Therefore, to the extent Danberry was sued in his personal capacity, the Court concludes it

 has subject-matter jurisdiction over this litigation. As a result, the Court now must determine

 whether the substance of Shokirjoniy’s Second Amended Complaint is sufficiently pleaded.

                A. Motion to Dismiss Pursuant to Rule 12(b)(6)

        Danberry argues the Second Amended Complaint should be dismissed because it alleges

 no specific acts performed by him that allegedly violated Shokirjoniy’s rights. The Court agrees.

        To begin, it is clear Shokirjoniy’s Second Amended Complaint fails Twombly’s pleading

 requirements. Pursuant to Twombly, a pleading “does not need detailed factual allegations,”

 Twombly, 550 U.S. at 555, but the Court is “not bound to accept as true” legal conclusions couched

 as factual allegations. Papasan, 478 U.S. at 286.

        In Counts I, III and IV, Shokirjoniy brings claims of unreasonable search and seizure. The

 allegations in these counts are confusing. For example, they contain allegations pertaining to

 events surrounding the July 2017 traffic stop, but the headings for Counts III and IV indicate these

 claims are concerned only with the January 2018 encounter or both the July 2017 and January

 2018 encounters. The Second Amended Complaint expressly alleges that Danberry was present at

 the July 2017 traffic stop. He is not identified as being among the officers at the January 2018

 encounter.

        It is clear “stopping a car and detaining its occupants is a seizure under the Fourth

 Amendment.” United States v. Johnson, 63 F.3d 242, 245 (3d Cir. 1995) (citing United States v.

 Hensley, 469 U.S. 221, 226, 105 S. Ct. 675, 678, 83 L.Ed.2d 604 (1985). However, a stop to check



                                                 11
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 12 of 14 PageID: 354



 a driver’s license and registration is constitutional when it is based on an “articulable and

 reasonable suspicion that . . . either the vehicle or an occupant” has violated the law. Johnson, 63

 F.3d at 245 (citing Delaware v. Prouse, 440 U.S. 648, 663, 99 S. Ct. 1391, 1401, 59 L.Ed.2d 660

 (1979). In other words, this articulable and reasonable suspicion may equate with probable cause.

        The Third Circuit has stated “the existence of probable cause in a section 1983 action is a

 question of fact.” Sherwood v. Mulvihill, 113 F.3d 396, 401 (3d Cir. 1997) (citing Groman v.

 Township of Manalapan, 47 F.3d 628, 635 (3d Cir. 1995). But, Shokirjoniy has not adequately

 pleaded facts that could lead the Court to conclude any officer’s search of Shokirjoniy’s car lacked

 probable cause. Courts are “not compelled to accept ‘unsupported conclusions and unwarranted

 inferences,’” Baraka v. McGreevey, 481 F.3d 187, 195 (3d Cir. 2007) (quoting Schuylkill Energy

 Res. Inc. v. Pa. Power & Light Co., 113 F.3d 405, 417 (3d Cir. 1997)), nor “a legal conclusion

 couched as a factual allegation.” Papasan, 478 U.S. at 286. Here, Shokirjoniy provides exactly

 what Baraka and Papasan warn against, the conclusory statement that the search of his vehicle

 carried out by the police officer lacked probable cause. This statement is unsupported by any facts.

        Rather, Shokirjoniy alleges he was making a U-turn around a police car in the July 2017

 traffic stop and was given a ticket for an unsafe lane change. Shokirjoniy also admitted when asked

 by the officers that there was marijuana in his vehicle and that he consented to the search. The

 Court does not interpret this as a showing of Johnson’s “articulable and reasonable suspicion” of

 a violation of the law that demonstrates the alleged search and seizure was reasonable. However,

 in the absence of any allegations as to what made the July 2017 search and seizure unreasonable,




                                                 12
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 13 of 14 PageID: 355



 the Court cannot conclude Shokirjoniy has sufficiently pleaded facts to support an allegation of

 unreasonable search and seizure.

        Furthermore, Shokirjoniy does not claim Danberry was “‘personally involved’ in these

 incidents, which is required to make out a viable claim under § 1983.” Keating v. Pittston City,

 446 F. App’x 492, 495 (3d Cir. 2011) (citing Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

 1988)). Accordingly, Danberry’s Motion to Dismiss Counts I, III and IV is GRANTED.

        In both claims labeled as Count II, Shokirjoniy alleges officers illegally retaliated against

 him in violation of his free speech rights under the First Amendment. “[T]o plead a retaliation

 claim under the First Amendment, a plaintiff must allege: (1) constitutionally protected conduct,

 (2) retaliatory action sufficient to deter a person of ordinary firmness from exercising [her]

 constitutional rights, and (3) a causal link between the constitutionally protected conduct and the

 retaliatory action.” O’Donnell v. Knott, 283 F. Supp. 3d 286, 296 (E.D. Pa. 2017) (citing Thomas

 v. Indep. Twp., 463 F.3d 285, 296 (3d Cir. 2006)).

        Shokirjoniy alleges he questioned whether he had to leave private premises and that

 “McCloskey and the other Officers” retaliated against him by detaining him, assaulting him and

 destroying his vehicle.” (ECF No. 30 ¶ 76.) His factual allegations point to the January 2018

 encounter, as there is no allegation in his recitation of the events of the July 2017 traffic stop that

 he was asked then to leave private premises nor that he was assaulted. Here, even were the Court

 included to conclude Shokirjoniy had adequately pleaded that he was engaged in constitutionally

 protected conduct that was adequately linked to the retaliatory conduct alleged, namely arrest, the

 Court cannot conclude that Shokirjoniy has adequately pleaded that Danberry participated in this

 activity. The Second Amended Complaint only names Danberry when it lists the roster of police

 officers who were present at the July 2017 traffic stop, and it lists those personally participating in



                                                   13
Case 3:18-cv-08904-BRM-DEA Document 51 Filed 05/29/20 Page 14 of 14 PageID: 356



 the January 2018 encounter as including only McCloskey and Sangiovanni. That said,

 Shokirjoniy’s opposition to this Motion states that Danberry “watched and allowed” the alleged

 events. Personal involvement in an alleged § 1983 action can be shown through allegations of

 actual knowledge and acquiescence of the violations, but such allegations must be made with

 appropriate particularity. Rode, 845 F.2d at 1207–08. This Shokirjoniy has not done. There are no

 facts presented regarding Danberry, except in paragraph 14, noting that Danberry and Schlesier

 approached Shokirjoniy’s vehicle. Accordingly, Danberry’s Motion to Dismiss both Count IIs is

 GRANTED

        Counts V (conspiracy involving events on April 25, 2018), VI (malicious prosecution), and

 VII (Eleventh Amendment grounds) do not implicate Danberry. And while Shokirjoniy argues that

 Count VIII specifically relates to Danberry via the “third amended complaint,” there is no third

 amended complaint as Plaintiff’s Motion to Amend the Complaint for the filing of a third amended

 company was denied. Accordingly, Danberry’s Motion to Dismiss is GRANTED.

        IV.    CONCLUSION

        For the reasons set forth above, Danberry’s Motion to Dismiss is GRANTED. An

 appropriate Order will follow.



 Date: May 29, 2020                                  /s/ Brian R. Martinotti___________
                                                     HON. BRIAN R. MARTINOTTI
                                                     UNITED STATES DISTRICT JUDGE




                                                14
